Criminal Case Template









COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


GRADY WARREN ROY,


                            Appellant,

v.

THE STATE OF TEXAS,

                            Appellee.
§

§

§

§

§

No. 08-02-00417-CR

Appeal from the

Criminal District Court No. 1

of Dallas County, Texas

(TC# F01-76403-VH)

M E M O R A N D U M   O P I N I O N


	Appellant waived trial by jury and entered an open plea of guilty before the court to
the offense of possession of a controlled substance, dronabinol - enhanced by the allegation
of a prior felony conviction.  He was convicted, and the court assessed punishment at ten (10)
years' imprisonment in the Institutional Division of the Texas Department of Criminal Justice
and a fine of $1,000.  We affirm the judgment of the trial court.
	Appellant's court-appointed counsel has filed a brief in which she has concluded that
the appeal is wholly frivolous and without merit.  The brief meets the requirements of Anders
v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493, reh. denied, 388 U.S. 924, 87
S.Ct. 2094, 18 L.Ed.2d 1377 (1967), by presenting a professional evaluation of the record
demonstrating why, in effect, there are no arguable grounds to be advanced.  See High v.
State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim.
App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436
S.W.2d 137 (Tex. Crim. App. 1969).  A copy of counsel's brief and the appellate record have
been delivered to Appellant, and Appellant has been advised of his right to file a pro se brief. 
No pro se brief has been filed.
	The record reflects that Appellant was admonished of the consequences of his plea
pursuant to Tex. Code Crim. Proc. Ann. art.  26.13 (Vernon Supp 2003), and Appellant
made a judicial confession admitting his guilt.
	We have carefully reviewed the record and counsel's brief and agree that the appeal
is wholly frivolous and without merit.  Further, we find nothing in the record that might
arguably support the appeal.
	The judgment is affirmed.
May 8, 2003
 _______________________________________
						RICHARD BARAJAS, Chief Justice


Before Panel No. 3
Barajas, C.J., Larsen, and Chew, JJ.

(Do Not Publish)